Name: Commission Regulation (EEC) No 169/92 of 24 January 1992 fixing the amount of the subsidy on oil seeds
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 18/28 Official Journal of the European Communities 25. 1 . 92 COMMISSION REGULATION (EEC) No 169/92 of 24 January 1992 fixing the amount of the subsidy on oil seeds sion Regulation (EEC) No 3198/91 f), as last amended by Regulation (EEC) No 101 /92 (8); Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 3198/91 to the infor ­ mation known to the Commission that the amount of the subsidy at present in force should be altered to the amount set out in the Annexes hereto, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 1720/91 (2), and in particular Article 27 (4) thereof, Having regard to Council Regulation (EEC) No 1678/85 of 11 June 1985 fixing the conversion rates to be applied in agriculture (3), as last amended by Regulation (EEC) No 3696/91 (4), Having regard to Council Regulation (EEC) No 1569/72 of 20 July 1972 laying down special measures for colza, rape and sunflower seed (*), as last amended by Regulation (EEC) No 2206/90 (6), and in particular Article 2 (3) thereof, Having regard to the opinion of the Monetary Committee, Whereas the amount of the subsidy referred to in Article 27 of Regulation No 136/66/EEC was fixed by Commis ­ Article 1 The amounts of the subsidy and the exchange rates referred to in Article 33 (2) and (3) of Commission Regu ­ lation (EEC) No 2681 /83 (9) shall be as set out in the Annexes hereto. Article 2 This Regulation shall enter into force on 25 January 1992. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 24 January 1992. For the Commission Ray MAC SHARRY Member of the Commission (  ) OJ No 172, 30. 9 . 1966, p. 3025/66. 0 OJ No L 162, 26. 6. 1991 , p. 27. (3) OJ No L 164, 24. 6. 1985, p. 11 . O OJ No L 350, 19 . 12. 1991 , p. 22. O OJ No L 303, 1 . 11 . 1991 , p. 34. (8) OJ No L 11 , 17. 1 . 1992, p. 26. O OJ No L 266, 28 . 9. 1983, p . 1 . 0 OJ No L 167, 25. 7. 1972, p. 9 . ¥) OJ No L 201 , 31 . 7. 1990, p. 11 . 25. 1 . 92 Official Journal of the European Communities No L 18/29 ANNEX I Aids to colza and rape seed other than 'double zero' (amounts per 100 kg) Current 1 1st period 2 2nd period 3 3rd period 4 4th period 5 5th period 6 1 . Gross aids (ECU):  Spain 16,867 17,195 17,663 17,941 16,659 16,649  Portugal ' 25,947 26,275 26,743 27,021 25,739 25,729  Other Member States 16,867 17,195 17,663 17,941 16,659 16,649 2. Final aids : l Seed harvested and processed in : I  Federal Republic of Germany (DM) 39,71 40,48 41,58 42,24 39,22 39,19  Netherlands (Fl) 44,74 45,61 46,85 47,59 44,19 44,16  BLEU (Bfrs/Lfrs) 819,00 834,93 857,65 871,15 808,90 808,41  France (FF) 133,18 135,77 139,46 141,66 131,53 131,45  Denmark (Dkr) 151,46 154,41 158,61 161,11 149,60 149,51  Ireland ( £ Irl) 14,822 15,111 15,522 15,766 14,640 14,740  United Kingdom ( £) 13,118 13,380 13,757 13,979 12,928 12,920  Italy (Lit) 29 710 30 288 31 112 31 602 29 344 29 205  Greece (Dr) 4 028,98 4 073,68 4 153,34 4 184,78 3 825,04 3 707,40  Spain (Pta) 2 565,61 2 614,95 2 685,20 2 726,36 2 535,19 2 520,58  Portugal (Esc) 5 494,36 5 562,29 5 655,36 5 706,00 / 5 446,40 5 427,67 ANNEX II Aids to colza and rape seed 'double zero' (amounts per 100 kg) Current 1 1st period 2 2nd period 3 3rd period 4 4th period 5 5th period 6 1 . Gross aids (ECU): I  Spain 18,117 18,445 18,913 19,191 17,909 17,899  Portugal 27,197 27,525 27,993 28,271 26,989 26,979  Other Member States 18,117 18,445 18,913 19,191 17,909 17,899 2. Final aids : Seed harvested and processed in : I  Federal Republic of Germany (DM) 42,65 43,42 44,52 45,18 42,16 42,14  Netherlands (Fl) 48,06 48,93 50,17 50,91 47,50 47,48  BLEU (Bfrs/Lfrs) 879,69 895,62 918,35 931,84 869,59 869,1 1  France (FF) 143,05 145,63 149,33 151,53 141,40 141,32  Denmark (Dkr) 162,69 165,63 169,84 172,33 160,82 160,73  Ireland ( £ Irl) 15,921 16,209 16,620 16,865 15,738 15,838  United Kingdom ( £) 14,112 14,375 14,752 14,974 13,922 13,914  Italy (Lit) 31 912 32 490 33 314 33 804 31 546 31 407  Greece (Dr) 4 344,13 4 388,83 4 468,49 4 499,93 4 140,19 4 022,55  Spain (Pta) 2 754,15 2 803,49 2 873,74 2 914,89 2 723,73 2 709,1 1  Portugal (Esc) 5 755,20 5 823,13 5 916,21 5 966,84 5 707,25 5 688,51 No L 18/30 Official Journal of the European Communities 25. 1 . 92 ANNEX III Aids to sunflower seed (amounts per 100 kg) Current 1 1st period 2 2nd period 3 3rd period 4 4th period 5 1 . Gross aids (ECU):  Spain 29,880 30,050 30,797 31,128 30,573  Portugal 36,929 37,102 37,842 38,173 37,631  Other Member States 18,499 18,672 19,412 19,743 19,201 2. Final aids : l (a) Seed harvested and processed in : l \ \  Federal Republic of Germany (DM) 43,55 43,96 45,70 46,48 45,20  Netherlands (Fl) 49,07 49,53 51,49 52,37 50,93  BLEU (Bfrs/Lfrs) 898,24 906,64 942,57 958,65 932,33  France (FF) 146,06 147,43 153,27 155,88 151,60  Denmark (Dkr) 166,12 167,67 174,32 177,29 172,42  Ireland ( £ Irl) 16,256 16,409 17,059 17,350 16,873  United Kingdom ( £) 14,379 14,514 15,112 15,377 14,928  Italy (Lit) 32585 32 890 34 193 34 776 33 822  Greece (Dr) 4 412,98 4 410,09 4 557,18 4 597,26 4 440,72  Portugal (Esc) 7 789,41 7 826,20 7 974,55 8 035,91 7 927,13 (b) Seed harvested in Spain and processed : l l I  in Spain (Pta) 4 529,17 4 555,09 4 666,93 4 716,04 4 633,55  in another Member State (Pta) 4 576,83 4 603,10 4 714,04 4 763,16 4 682,61 ANNEX IV Exchange rate of the ecu to be used (or converting final aids into the currency of the processing country when the latter is a country other than the country of production (value of ECU 1) Current 1 1st period 2 2nd period 3 3rd period 4 4th period 5 5th period 6 DM 2,037760 2,036300 2,035140 2,033980 2,033980 2,030750 Fl 2,297220 2,296020 2,294780 2,293570 2,293570 2,290010 Bfrs/Lfrs 41,965600 41,936100 41,911300 41,884300 41,884300 41,807400 FF 6,951610 6,950230 6,948740 6,947190 6,947190 6,940830 Dkr 7,934060 7,929140 7,925810 7,922710 7,922710 7,916470 £Irl 0,766625 0,765792 0,764942 0,764039 0,764039 0,756721 £ 0,714770 0,714847 0,715046 0,715162 0,715162 0,715791 Lit 1 539,40 1 541,88 1 543,91 1 546,12 1 546,12 1 553,88 Dr 235,27900 239,00600 241,80300 244,40700 244,40700 251,25300 Esc 177,84600 178,44400 178,94700 179,41900 179,41900 180,40200 Pta 129,61700 129,85900 130,06200 130,30900 130,30900 131,02900